OPINION OF THE COURT
Memorandum.
Judgment affirmed, with $25 costs.
Plaintiff brings this suit to recover accident benefits allegedly due under a group policy of insurance. It was undisputed that plaintiff suffered a stroke while undergoing a cardiac catheterization, recommended after he had experienced chest pains. It is our opinion that plaintiff adduced ample evidence to establish that the stroke was the result of an accident (see, Miller v Continental Ins. Co., 40 NY2d 675) and that the procedure was a cause of the stroke. Moreover, given the testimony of plaintiff’s medical expert that the stroke was caused by a chipping off of part of plaintiff’s artery during the procedure as well as the failure of defendant to offer any evidence in rebuttal, there is no basis to disturb the finding of the jury that this was the sole producing cause of the stroke.